Citation Nr: 1708156	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  12-35 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for low back strain with sciatic pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1976 to June 1980 and from October 1983 to October 1999.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has reported an increase in back pain, and has presented to a VA emergency room for treatment of the same, reflecting a potential worsening of his disability since he was last examined by VA in April 2012.  See, e.g., November 2013 records from Coastal Spine and Pain Center; see also January 2015 VA emergency room record.  An updated examination that complies with 38 C.F.R. § 4.59 is therefore warranted on remand.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Correia v. McDonald, 28 Vet. App. 158, 166 (2016).  Updated VA and private treatment records should also be secured, and the AOJ should consider all evidence added to the record since the November 2012 Statement of the Case (SOC) upon readjudication.

Accordingly, the case is REMANDED for the following action:

1.   Obtain all outstanding VA medical records.

2.	With any necessary assistance from the Veteran, obtain all outstanding private treatment records, including any updated records from Coastal Spine and Pain Center.

3.  Then schedule the Veteran for a VA examination to address the current severity of his low back strain with sciatic pain.

The claims folder should be made available to and be reviewed by the examiner.  All necessary tests should be conducted, and all findings reported in detail.  

Full range of motion testing must be performed, including in both active and passive motion, and in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  Then readjudicate the claim, considering all evidence received since the November 2012 SOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

